Exhibit 10.3

 

JOINT VENTURE AGREEMENT

 

This Joint Venture Agreement (this “JV Agreement”) is made and entered into this
23rd day of November 2020 (the “Effective Date”).

 

BY AND BETWEEN

 

INVO Bioscience, Inc., a company incorporated in the State of Nevada, United
States of America (U.S.A.) and having its principal office at 5582 Broadcast
Court, Sarasota, Florida 34240, U.S.A. (hereinafter referred to as “INVO
Bioscience”); 

 

AND

 

Company for trade and services GINEKALIKS DOOEL Skopje, with legal entity
registration number (EMBS) 6899250, registered as a limited liability company
incorporated in the Republic of North Macedonia having its registered office and
principal place of business at str. “50 Divizija” no. 40/1-4, 1000 Skopje, the
Republic of North Macedonia (hereinafter referred to as “Ginekalix”).

 

INVO Bioscience and Ginekalix are hereinafter individually also referred to as a
“Party” and collectively referred to as the “Parties”.

 

WHEREAS

 

INVO Bioscience is a medical device company focused on creating simplified,
lower cost treatments for patients diagnosed with infertility, using a patented
medical device (the “INVO Cell”) and a revolutionary in vivo method of vaginal
incubation (the “INVO Procedure”) that offer patients a more natural and
intimate experience. The INVO Procedure, the INVO Cell and related treatments
using artificial reproductive technologies pioneered or created by INVO
Bioscience are collectively referred to as the “INVO Technologies”.

 

Ginekalix has represented that it has experience in promoting and distributing
innovative healthcare technologies, medical equipment and allied services and
has the knowledge, expertise, skills and resources to promote and distribute the
INVO Technologies in the Republic of North Macedonia.

 

Based solely on Ginekalix’ representations, INVO Bioscience desires to establish
an exclusive joint venture in the Republic of North Macedonia with Ginekalix
with the purpose of obtaining approval to initially commercialize and to
introduce, promote and market the INVO Technologies in the Republic of North
Macedonia, as well as establishing the [INVO Centar Model for Intravaginal
Culture] as a private healthcare institution in accordance with the terms and
conditions set forth in this JV Agreement.

 

1

--------------------------------------------------------------------------------

 

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, the Parties hereto agree as follows:

 

ARTICLE 1. DEFINITIONS

 

xi.1

The following words, expressions and terms shall, unless the context otherwise
requires, have the meaning given next to such words, expressions and terms:

 

(xi)

“Act” means the Law on Trade Companies published in the Official Gazette of the
Republic of Macedonia no. 28/2004, and any amendments or subsequent enactments
thereto for the time being in force.

 

(ii)     “Affiliate” shall mean any person or entity that directly or indirectly
through one or more persons or entities, controls or is controlled by a Party or
is under the common control with such Party. Control in case of a person shall
mean any direct or indirect family relationship; and in case of an entity shall
mean, having not less than 49% beneficial ownership in the capital of such
entity or the right to control the management or policies of such entity,
whether through ownership, management rights, voting rights or in any other
manner.

 

(iii)     “Articles of Association” shall mean the JV Company Articles of
Association being in accordance with the Act the basic general act of a limited
liability company regulating the relationships of the shareholders, corporate
governance organization and functioning of the JV Company upon its
incorporation, including any future amendments thereto.

 

(iv)     “Applicable Law” means and include all applicable statutes, enactments
or acts of any legislative body in the Republic of North Macedonia, including
all laws, ordinances, rules, bye-laws, regulations, notifications, guidelines,
policies, directions and orders of any governmental authority, agency or
instrumentality of the Government of the Republic of North Macedonia, and any
amendments, modifications or enactments thereof.

 

(v)     “Confidential Information” shall mean, without limitation, this JV
Agreement, the Intellectual Property, the IP License Agreement, any proprietary
information, software programs, plans, processes, policies, drawings,
specifications, system and user documentation, correspondences, prototypes,
trade secrets, know how, design, invention, techniques, business methods,
personal or sensitive data of employees, agents, consultants, officers,
directors, customers or prospective customers or any other person which might
reasonably be presumed to be confidential in nature, financial information,
technical information, sales and marketing plans or other business plans;
whether recorded, written, stored or transmitted in any form or medium by one
disclosing Party to the other receiving Party.

 

(vi)     “Intellectual Property” shall mean without limitation, registered and
unregistered trademarks, registered and unregistered service marks, trade names,
business names, trade dress, get-ups, logos, patents, registered and
unregistered design rights, copyrights, database rights, domain names and URLs,
and all other similar rights in any part of the world (including in Know-how)
including, where such rights are obtained or enhanced by registration, any
registration of such rights and applications and rights to apply for such
registrations in and to the INVO Technologies, of INVO Bioscience.

 

(vii)     “JV Agreement” means this Joint Venture Agreement and includes any
annexure, schedules or exhibits attached hereto and any amendments,
modifications or restatements.

 

2

--------------------------------------------------------------------------------

 

 

(viii)     “JV Company” shall mean the joint venture company to be incorporated
pursuant to this JV Agreement as set forth in Article 2 of this JV Agreement.

 

(ix)     “Managers” shall mean the managers of the JV Company who in accordance
with the Act are entrusted to manage of the JV Company as a limited liability
company.

 

(x)     “Ministry of Health” means the Ministry of Health of the Republic of
North Macedonia.

 

(xi)     “PHI”     shall mean the [INVO Centar Model for Intravaginal Culture]
established as a private healthcare institution that the JV Company shall found
as the sole founder and owner for carrying out the INVO Procedure as biomedical
assisted insemination procedure in the Republic of North Macedonia on the basis
of an authorization by the Ministry of Health.

 

(xii)     “Shareholder” shall mean any person or entity listed in the Trade
Registry and the book of shares of the JV Company as a shareholder.

 

(xiii)     “Territory” shall mean the Republic of North Macedonia, Albania and
Kosovo.

 

(xiv)     “Trade Registry” shall mean trade registry maintained by the Central
Registry of the Republic of North Macedonia.

 

(xv)     “Trade Registry Excerpt” shall mean the decision of incorporation of
the JV Company issued by the Trade Registry, and reissued whenever there is a
change in the JV Company that in accordance with the Act is subject to entry in
the Trade Registry.

 

ARTICLE 2. INCORPORATION OF THE JV COMPANY

 

2.1     Within seven (7) days from the Effective Date, the Parties shall cause
for the JV Company to be incorporated and registered in the Republic of North
Macedonia under the Act, as a limited liability company, and withing sixty (60)
days from the registration of the JV Company with the Trade Registry, the JV
Company shall incorporate and register the PHI under the Applicable Law.

 

2.2     The name of the JV Company shall be [GINEKALIX INVO Bioscience LLC
Skopje] or such other name as may be mutually agreed between the Parties.

 

2.3     The registered office of the JV Company shall be situated in Skopje, the
Republic of North Macedonia, or at such other place as may be agreed between the
Parties.

 

2.5     Subject to Applicable Law, the Articles of Association of the JV Company
shall at all times reflect the terms of this JV Agreement. In the event of any
inconsistency between the terms of the Articles of Association and this JV
Agreement, the terms of this JV Agreement shall prevail and be the sole
agreement governing the rights, obligations and liabilities of the Parties and
the terms and conditions under which the Parties have agreed to form this joint
venture. Consequently, within seven (7) days of the incorporation of the JV
Company, the Parties shall cause and procure the JV Company to acknowledge,
adopt, confirm and be bound by the terms of this JV Agreement by entering into a
deed of adherence for the JV Company to be made a party to this JV Agreement.

 

3

--------------------------------------------------------------------------------

 

 

2.6     Promptly after the JV Company is incorporated and its bank account
opened, the Parties shall contribute capital and subscribe to the shares of the
JV Company in accordance with the provisions set forth in Article 3 below.

 

2.7     The costs of incorporating the JV Company shall be borne equally by the
Parties, and to the extent permitted by Applicable Law, shall be accounted for
as pre-incorporation costs in the books of account of the JV Company.

 

ARTICLE 3. CAPITALIZATION AND SHAREHOLDING OF THE JV COMPANY

 

3.1     The JV Company shall have an initial authorized principal capital of [●]
EUR divided into 2 shares, being specified that, in accordance with Applicable
Law regulating limited liability companies, each Party owns only one share in
the JV Company.

 

3.2     The principal capital of the JV Company shall be subscribed to and held
by the Parties in the following ratio or proportion, and upon incorporation of
the JV Company, the Parties shall keep this ratio or proportion of shareholding:

 

(i)     INVO Bioscience shall directly or through one or more of its Affiliates
or nominees, contribute to and hold fifty percent (50%) of the issued and
paid-up equity share capital of the JV Company, conferring to INVO Bioscience a
50% share in the JV Company with regards to the voting rights, (“INVO Bioscience
Share”); and

 

(ii)     Ginekalix shall directly or through one or more of its nominees
contribute to and hold fifty percent (50%) of the issued and paid-up equity
share capital of the JV Company, conferring to Ginekalix a 50% share in the JV
Company with regards to the voting rights, ("Ginekalix Share”).

 

3.3     The Parties shall contribute additional capital from time to time, as
may be required for the business of the JV Company as mutually agreed between
the Parties from time to time, provided that all capital contributions shall be
in the ratio of fifty percent (50%) by INVO Bioscience and fifty percent (50%)
by Ginekalix. For avoidance of doubt, the economic rights conferred to INVO
Bioscience Share and Ginekalix Share remain proportionate to the nominal value
of the monetary [and in-kind] contributions invested by the Parties in the
principal capital of the JV Company.

 

3.4     No Party shall be required to make any capital contribution until and
unless the other Party shall simultaneously make a corresponding capital
contribution in the principal capital of the JV Company. In the event that any
Party is unable or unwilling to contribute additional capital when required, the
Parties may mutually agree that the other Party willing to contribute the
additional capital be allowed to contribute the entire required additional
capital, and in such event, the ratio of shareholding between the Parties shall
stand modified to the extent of the additional capital contribution made by the
contributing Party and the shareholding of the non-contributing Party shall
stand diluted accordingly. No disproportionate capital contributions or
corresponding dilution shall occur absent mutual written consent of the Parties.

 

4

--------------------------------------------------------------------------------

 

 

3.5     All capital contributions in the JV Company shall be made solely in the
procedure for capital increase as it may be necessary or required under
Applicable Law.

 

ARTICLE 4. BUSINESS OF THE JV COMPANY

 

4.1     Subject to Applicable Law and all necessary or required regulatory
approvals, licenses or registrations, the JV Company shall carry on the business
of promoting, marketing and selling the INVO Technologies in the Territory

 

4.2     Promptly after incorporation and capitalization as aforesaid, INVO
Bioscience shall grant to the JV Company all required licenses, authorization
and/or consent in writing or otherwise, for promoting, marketing and selling the
INVO Technologies in the Territory on such terms and conditions as may be
mutually agreed as well as provide training to initial customer base and JV
Company staff. All licenses, authorization and/or consent shall be exclusive,
for a fixed term and subject to renewal at the sole discretion of INVO
Bioscience.

 

4.3     The Parties agree that the JV Company and the PHI shall carry on its
business to the highest medical and ethical standards as per Applicable Law.
Furthermore, within one hundred eighty [180] days as of the JV Company
incorporation, Ginekalix and the JV Company shall undertake all the necessary
steps in order for the JV Company to obtain any and all government approvals for
commercialization and execution of the INVO Technologies as well as for
establishing the PHI under the Applicable Law.

 

4.4     The Parties shall also ensure that the JV Company complies with all
applicable data protection, data privacy and data storage laws, rules and
regulations of the Republic of North Macedonia and the U.S.A., including
maintaining strict patient confidentiality. Without limiting the generality of
the foregoing, the Parties shall ensure that the JV Company in doing its
business does not violate any anti-bribery, anti-competition, anti-profiteering
and anti-corruption rules and regulations of the Republic of North Macedonia and
the U.S.A.

 

4.5     Ginekalix agrees that during the term of this JV Agreement or any
extended or renewed term, it shall not, directly or indirectly, commence,
participate in, promote or operate any business similar to the business of the
JV Company or the PHI.

 

4.6     [Subject to clause 4.2 above, Ginekalix agrees that nothing in this JV
Agreement shall prohibit INVO Bioscience from entering into additional joint
ventures or commencing business in the Territory with third parties as related
to business lines other than the INVO Technologies, notwithstanding the
exclusive licenses, authorization and/or consent granted by INVO Bioscience to
the JV Company. It is agreed, however, that any such opportunity will be first
offered to Ginekaliks.]

 

ARTICLE 5. MANAGEMENTAND ADMINISTRATION OF THE JV COMPANY

 

5.1     The management of the JV Company shall be vested in its Managers.

 

5

--------------------------------------------------------------------------------

 

 

5.2     The initial management shall consist of two (2) Managers, of which one
(1) manager shall be nominated by INVO Bioscience and one (1) manager shall be
nominated by Ginekalix (“Managers Ratio”). Any future increase in the number of
managers shall be subject to the Managers Ratio.

 

5.3     The following persons shall serve as the first Managers of the JV
Company: [●], and [●] as a Chief Executive Officer.

 

5.4     In the event of any vacancies due to resignation, incapacity,
disqualification or death of a Manager, the Party who had originally nominated
such Manager shall have the sole authority to nominate a replacement manager.

 

5.5     The Parties shall ensure and cause their nominated Managers to be
appointed or elected from time to time. Subject to Applicable Law, the Managers
shall not be subject to any fixed term, rotation or retirement, unless the
Parties desire to remove and replace their nominee Manager.

 

5.6     The Managers of the JV Company shall not be remunerated for their
appointment as managers of the JV Company. The JV Company may however, reimburse
Managers the reasonable costs incurred for carrying out their engagement as
Managers, subject to any limitations prescribed under Applicable Law.

 

5.7     [Within sixty (60) days from the date of incorporation of the JV
Company, the Managers shall prepare a detailed business plan for the JV Company.
The business plan shall set out the objectives and projections for the JV
Company in the short term (1 to 3 years) and long term (5, 7 and 10 years). The
business plan shall include, but not be limited to cash flow projections,
operating budgets, sales forecast, business development and marketing plans and
strategy and scale up plans.]

 

5.9     All decisions of the Managers shall be taken by the two Managers, and
the Manager nominated by INVO Bioscience, shall in addition to his regular vote,
also have a casting or tie-breaker vote. For particular matters, the Managers
may defer the decision making to the Parties in their capacity as the
Shareholders in the JV Company.

 

5.10     In addition to the Managers, the Parties shall mutually agree and
appoint the following officers for the day-to-day administration and operations
of the JV Company on such terms and conditions as may be mutually agreed,
provided however that the officers shall always be subordinate to the Managers
and shall function under the overall supervision of the Managers:

 

(i)     a Chief Financial Officer; and

(ii)     such other officers as may be required or considered necessary by the
Parties.

 

5.11     In the relation with third parties, the JV Company shall be represented
by the both Managers with the following limitations on their authorizations to
represent the JV Company in the ordinary course of business: [●].

 

5.12     The Parties shall ensure that the JV Company (i) maintains proper and
transparent books of accounts as required by Applicable Law that accurately
reflect the true financial position of the JV Company; (ii) appoints reputed
statutory auditors to audit the annual financial statements of the JV Company as
required under Applicable Law; and (iii) appoints bankers and other professional
advisors and consultants as necessary and as required under Applicable Law.

 

6

--------------------------------------------------------------------------------

 

 

5.13     The Parties, in their capacity of the shareholders in the JV Company,
shall have access to inspect the books of account of the JV Company, receive
periodic business and financial reports and ask for clarifications or further
documentation, from time to time.

 

5.14     The Parties shall ensure that the JV Company remains in full compliance
with all Applicable Laws at all times, and for this purpose obtain all necessary
and required registrations or licenses to conduct its business.

 

ARTICLE 6. MATTERS RESERVED EXCLUSIVELY FOR SHAREHOLDERS

 

6.1     Notwithstanding anything contained in this JV Agreement or Applicable
Law, the Parties agree that the following matters shall be reserved exclusively
to be decided by Shareholders:

 

(i)     Any alteration in the capital structure of the JV Company.

 

(ii)     Any alteration of the Articles of Association of the JV Company.

 

(iii)     Any change in, addition to, supplementation or modification of the
business of the JV Company.

 

(iv)     Any change in the total number of directors.

 

(v)     Any declaration of dividends or distribution of profits.

 

(vi)     Any sale, lease or transfer of business assets (other than in the
normal course of business).

 

(vii)     Any investment in other companies by way of equity, loan or otherwise.

 

(viii)     Borrowing other than normal credit in the ordinary course of
business.

 

(ix)     Loans to directors.

 

(\x)     Any liabilities, guarantees or commitments to directors or third
parties.

 

(xi)     Appointment and removal of auditors, company secretary, officers, key
managerial persons and other professional advisors or consultants.

 

(xii)     Issue of bonus or rights shares.

 

7

--------------------------------------------------------------------------------

 

 

(xiii)     Entering into related party transactions with directors or their
family or with Affiliates, other than on proper commercial terms and at arms’
length.

 

(xiv)     Any scheme of arrangement or compromise or restructuring of the JV
Company.

 

(xv)     Any major transactions as per the Act with a value that exceeds 20% of
the bookkeeping value of the JV Company's assets, determined according to the JV
Company's most recent financial reports, with an exception of the business deals
in the normal course of business, as well as any procurement that exceeds 1/5 of
the paid in principal capital.

 

(xvi)     Any decision for winding up of the JV Company voluntarily or
initiation of insolvency or liquidation proceedings against the JV Company.

 

(xvii)     Any action or resolution inconsistent with this JV Agreement or the
Articles of Association of the JV Company.

 

6.2     Notwithstanding anything contained in this JV Agreement and subject to
Applicable Law, no meeting of Shareholders shall be considered to be validly
held until and unless at least thirty (30) days’ notice in writing is given to
the Shareholders setting forth the agenda to be discussed or decided in such
meeting, along with sufficient particulars of such matters (unless a shorter
notice period is agreed by the Shareholders in accordance with Applicable Law).

 

6.3     All Shareholder meetings shall be chaired by a nominee elected by the
representatives of the shareholders present at the Shareholder meeting.

 

6.4     The Shareholders can pass all resolutions that are within their
competence in accordance with the Act and the Articles of Association, at a
Shareholders Meeting or by way of correspondence, with a simple majority of
votes, save for the matters stipulated in Article 6.1 (i), (ii), (iii), (xiv)
for which a qualified majority is required.

 

ARTICLE 7. TRANSFER AND SALE OF SHARES

 

7.1     The JV Company is a limited liability company held by and between INVO
Bioscience and Ginekalix. Consequently, the shares of the JV Company are not
freely transferrable and are subject to the restrictions and transfer provisions
contained in the Act and this Article. In addition, no Party shall transfer,
dispose of, assign, pledge, hypothecate or in any manner create any right, title
or interest in or otherwise encumber a share held by it in the JV Company
without the consent of the other Party.

 

7.2     Subject to the aforesaid, the shares of the JV Company held by the
Parties may be freely transferred to either Party’s Affiliate after giving the
other Party thirty (30) days’ written notice of the transferring Party’s
intention to transfer all or part of the share held by such Party to its
Affiliate.

 

7.3     Any sale of share by a Party to this JV Agreement to any third party
shall always be subject to a thirty (30) days right of first refusal to be given
to the other Party to this JV Agreement and shall be done strictly in accordance
with the procedure specified below:

 

8

--------------------------------------------------------------------------------

 

 

(i)     The Party desiring to sell the share (“Offering Party”) to a third party
shall only be entitled to sell all but not part of the share held by such Party;

 

(ii)     The Offering Party shall give notice of its intention to sell the share
to a third party to the other Party (the “Receiving Party”) specifying the
identity and details of the third party, the share offered, the price being
offered for the share and any other terms and conditions attached to such sale;

 

(iii)     The Receiving Party shall have thirty (30) days to either accept the
offer or refuse it, in either case by written notice to the Offering Party;

 

(iv)     In the event the Receiving Party timely accepts the offer made by the
Offering Party, then the sale shall be completed within sixty (60) days of the
date on which the Receiving Party accepted the offer.

 

(v)     In the event the Receiving Party timely refuses the offer made by the
Offering Party or does not respond within the stipulated thirty (30) days, then
in either such event the Offering Party shall be free to sell the share only to
the original third party and on the same price, terms and conditions as
specified in its notice to the Receiving Party within sixty (60) days from the
date the Receiving Party refuses the offer or after expiry of the time period
within which the Receiving Party was required to communicate its reply to the
Offering Party’s offer and if and only if, such third party shall agree to be
bound by the terms, conditions, obligations and liabilities set forth in this JV
Agreement and prior to any registration of transfer of share in its name, shall
execute a deed of adherence to be made a party and be bound by this JV
Agreement.

 

(vi)     In the event the original third party does not complete the purchase of
the share as aforesaid, then the Offering Party shall not be able to again offer
the same share for sale for a period of one year from the date the third party
failed to complete the purchase.

 

(vii)     Notwithstanding anything contained in this JV Agreement, no Party
shall sell the shares to any third party who is in or carries on a business that
is directly in competition with the business of the other Party or of the JV
Company. 

 

ARTICLE 8. REPRESENTATIONS AND WARRANTIES

 

8.1     Each Party represents and warrants that:

 

(i)     It is a company duly incorporated and validly existing under Applicable
Laws with respect to Ginekalix and under U.S. law with respect to INVO
Bioscience; and that the Parties have the necessary authority and resources and
capacity to enter into this JV Agreement;

 

(ii)     The execution and delivery of this JV Agreement and the performance of
the terms, conditions and obligations set forth therein are duly authorized by
each Party’s respective corporate charter and all necessary individual,
collective and corporate actions have been adopted to effectuate the same;

 

9

--------------------------------------------------------------------------------

 

 

(iii)     There are no pending actions, suits or proceedings, event or
occurrence or any other form of encumbrance which, in any case, might reasonably
be expected to obstruct the Parties from performing its obligations under this
JV Agreement; and

 

(iv)     The execution and delivery of this JV Agreement and the performance of
the terms, conditions and obligations set forth therein does not and will not
contravene any Applicable Law or any judgment or decree of any court of
competent jurisdiction; nor conflict with or result in breach or default of any
arrangement, agreement or contract.

 

(v)     It has taken independent legal, financial and tax advice before entering
into this JV Agreement and undertaking the obligations set forth in this JV
Agreement.

 

ARTICLE 9. CONFIDENTIALITY

 

9.1     The Parties covenant, warrant and undertake to keep and to cause the JV
Company to keep all Confidential Information confidential and not use, disclose,
divulge, make known, publish, communicate, reproduce or transmit in any manner,
any Confidential Information, in whole or in part; directly or indirectly,
during the term of or at any time forever after termination of this JV
Agreement, either for their own benefit or for the benefit of others.

 

9.2     Each of the Parties hereto undertakes to the other to keep confidential
all information (written or oral) concerning the business and affairs of the
other that it shall have obtained or received as a result of the discussions
leading up to or the entering into of this Agreement or in the course of giving
effect to this Agreement.

 

9.3     The Parties shall ensure that their and the JV Company’s officers,
directors, employees, agents, contractors, sub-contractors, consultants, or any
persons acting on any of any of their behalf, shall keep all Confidential
Information confidential and not use, disclose, divulge, make known, publish,
communicate, reproduce or transmit in any manner any Confidential Information,
in whole or in part; directly or indirectly, during the term of or at any time
forever after termination of this JV Agreement, either for their own benefit or
for the benefit of others.

 

9.4     The obligation for confidentiality set forth above shall not apply if
the Confidential Information:

 

(i)     Is lawfully known to a receiving party, at the time of disclosure or
prior to the disclosure of the Confidential Information, as evidenced by written
records;

 

(ii)     Is publicly known or present in the public domain or becomes publicly
known or present in the public domain through no fault, failure, wrongful act or
negligence of the receiving party or the receiving party’s officers, directors,
employees, agents, contractors, sub-contractors, consultants, partners, or any
persons acting on any of their behalf;

 

(iii)     Is received from a third party, who is lawfully entitled to make the
disclosure of such information to the receiving party; or

 

10

--------------------------------------------------------------------------------

 

 

(iv)     Is required to be disclosed pursuant to a valid order or direction of a
proper court of competent jurisdiction or a government agency; provided however
that the receiving party will use its best efforts to minimize the disclosure of
such information and prior to disclosing the Confidential Information will
notify the owner of the Confidential Information and will consult with and
assist the owner of such Confidential Information in obtaining a protective
order prior to such disclosure.

 

(v)     Is required to be disclosed to a Party’s professional advisors
(including a Party’s lawyers, auditors, accountants and/or consultants) provided
such advisor is bound by similar confidentiality obligations.

 

9.5     The receiving Party of any Confidential Information acknowledges and
agrees that its failure to comply with any of the provisions of this Clause may
cause irrevocable harm to the disclosing Party and that a remedy at law may not
be an adequate remedy and that the disclosing Party may, in its sole discretion,
obtain from a court having proper jurisdiction an injunction, restraining order,
specific performance or other equitable relief to enforce such provision. The
disclosing Party’s right to obtain such equitable relief will be in addition to
any other remedy that it may have under applicable law including, but not
limited to, monetary damages.

 

ARTICLE 10. INTELLECTUAL PROPERTY

 

10.1     Parties’ Duties

 

(i)     JV Company shall promptly and fully notify INVO Bioscience of any
actual, threatened or suspected infringement of Intellectual Property which
comes to the JV Company’s notice, and of any claim by any third party coming to
the JV Company’s notice that the sale of the INVO Technologies infringes any
rights of any other person, and INVO Bioscience shall at the request of the JV
Company, do all things as may be reasonably required to assist the JV Company in
taking or resisting any proceedings in relation to any such infringement or
claim.

 

(ii)     JV Company shall at the expense of JV Company take all such steps as
INVO Bioscience may reasonably require to assist INVO Bioscience in maintaining
the validity and enforceability of the Intellectual Property during the term of
this Agreement.

 

10.2     Nothing in this Agreement shall give Ginekalix and/or the JV Company
and/or the PHI any rights in respect of any Intellectual Property (whether
registered or not) used by the JV Company in relation to the INVO Technologies
or of the goodwill associated therewith, and Ginekalix and/or the JV Company
hereby acknowledges that, except as expressly provided in this Agreement,
Ginekalix and/or the JV Company shall not acquire any rights in respect thereof
and that all such rights and goodwill are and shall remain vested in INVO
Bioscience as the case may be.

 

10.3

Restrictions on Ginekalix

 

(i)     Ginekalix shall not register any Intellectual Property namely trademarks
or trade names so resembling the trademarks or trade names of INVO Bioscience or
the Services so as to be likely to cause confusion or deception during the
duration of this Agreement and after expiration, termination or earlier
determination of this Agreement.

 

11

--------------------------------------------------------------------------------

 

 

(ii)     Ginekalix shall not do or authorize any third party to do any act which
would or might invalidate or be inconsistent with the Intellectual Property and
shall not omit or authorize any third party to omit to do any act, which by its
omission would have that effect or character.

 

(iii)     Ginekalix shall not after expiration, termination or earlier
determination of this Agreement (whether as shareholder or as reseller, dealer,
marketing affiliate, distributor, partner, consultant of any entity or pursuant
to any other similar relationship with any other entity), in The Republic of
North Macedonia be engaged in the business of providing or reselling any goods
using or resembling any of the Intellectual Property related to INVO
Technologies or any part thereof.

 

10.4

Use of Trademarks by the JV Company

 

(i)     During the term of this Agreement, the JV Company shall have the right
to indicate to the public that it is an authorized seller of the INVO
Technologies and to introduce, promote and market the INVO Technologies under
the trademarks and trade names of INVO Bioscience. All representations of INVO
Bioscience’s trademarks which the JV Company intends to use shall first be
submitted to INVO Bioscience for approval (which shall not be unreasonably
withheld). In addition, the JV Company must comply with all reasonable
guidelines communicated by INVO Bioscience concerning the use of INVO
Bioscience’s trademarks.

 

(ii)     The JV Company shall not alter or remove any of INVO Bioscience’s
trademarks affixed to any of the brochures or materials supplied by INVO
Bioscience.

 

ARTICLE 11. TERM AND TERMINATION

 

11.1     This JV Agreement shall come into effect on the Effective Date and
shall remain valid and subsisting for a term of duration of the JV Company or as
long as INVO Bioscience remains a shareholder in the JV Company.

 

11.2     Notwithstanding the foregoing, either Party may terminate this JV
Agreement without cause, after giving one hundred and twenty (120) days prior
written notice of termination to the other Party.

 

11.3     Notwithstanding the foregoing, this JV Agreement may be terminated at
the option of either Party upon the occurrence of any of the following events
(each an “Event of Default”):

 

(i)     Any Party materially defaults in the performance of any of the
covenants, terms or conditions of this JV Agreement, and fails to cure such
default within thirty (30) days after receipt of notice in writing from the
other Party of the default;

 

(ii)     If either Party files a voluntary petition for winding up or
dissolution; or is being wound up or adjudged bankrupt or insolvent by a court
or tribunal of competent jurisdiction or enters into a compromise or arrangement
with its creditors as a result of its bankruptcy;

 

12

--------------------------------------------------------------------------------

 

 

(iii)     If either Party suffer or permit the appointment of a receiver for its
business or assets, or avail itself of or become subject to any proceeding under
any statute of any governing authority relating to insolvency or the protection
of rights of credits;

 

(iv)     If the JV Company undergoes a substantial change in management,
personnel, or ownership effected without the prior written approval of the
either Party;

 

(v)     Upon the occurrence and continuation of any force majeure events (as
hereinafter defined in this JV Agreement) for a period of six (6) months; or

 

(vi)     If the JV Company is acquired, either directly or indirectly by any
person, firm or entity, whose material business is in competition with the
business of JV Company.

 

11.4     Upon expiry or termination of this JV Agreement for any reason
whatsoever:

 

(i)     Any IP License Agreement or any other license, approval or consent
granted to the JV Company by INVO Bioscience shall automatically stand
cancelled;

 

(ii)     All Parties to this JV Agreement and the JV Company, shall promptly
return to the owner and/or erase or destroy all Confidential Information,
including all copies, notes, drawings, photocopies, written, audio or
photographic records or other records in any form, relating to the Confidential
Information in their possession or control. This obligation shall not apply to
any Confidential Information that is required under Applicable Law to be
retained for any period of time; and

 

(iii)     The JV Company shall be wound up in an orderly manner under Applicable
Law and any remaining assets shall be apportioned between the Parties, only
after all third-party liabilities of the JV Company including all statutory
liabilities are satisfied and provided for.

 

11.5     Any termination of this Agreement (howsoever occasioned) shall not
affect any accrued rights or liabilities of either Party nor shall it affect the
coming into force or the continuance in force of any provision hereof which is
expressly or by implication intended to come into or continue in force on or
after such termination.

 

11.6     It is further agreed that a failure or delay by either Party to seek
redress or remedy under this Agreement for any breach or default by the other
Party shall not be deemed a continuing or absolute waiver of that breach or
similar breach or default by the other Party thereafter.

 

ARTICLE 12. MISCELLANEOUS

 

12.1     Notices:

 

(i)     All notices or other communications under this JV Agreement shall be in
writing and given by email followed by a hard copy sent by any internationally
recognized courier to the Parties’ at their respective address specified below:

 

13

--------------------------------------------------------------------------------

 

 

If to INVO Bioscience, Inc.:

 

5582 Broadcast Court

Sarasota, Florida 34240

USA

Attention: CEO

Email: steveshum@invobio.com

 

 

If Ginekalix:

 

50 Divizija 40/1-4

1000 Skopje

N. Macedonia

Attn: General Manager

Email: dimitar@ginekaliks.mk

 

Any change in the aforesaid addresses shall be promptly communicated in writing
by the Parties to each other.

 

(ii)     Notices or communications given by email shall only be effective on the
third business day after they are sent, provided the sender can prove that (a)
the email has been properly transmitted electronically; and (b) the notice or
communication has simultaneously been delivered to an internationally recognized
courier.

 

(iii)     Notices or communications sent only by courier shall only be effective
one business day after delivery by the courier as evidenced by an official proof
of delivery receipt from the concerned courier service.

 

(iv)     Notices or communication sent by WhatsApp messages, SMS or any other
social media or electronic means shall not be valid or effective.

 

12.2     Assignment:

 

This JV Agreement and the present and future obligations, liabilities, rights,
titles, and interests of the Parties there under shall not be assigned to any
third party, in whole or in part, without the prior written consent of other
Party, which shall not be unreasonably withheld. Notwithstanding the foregoing
either Party shall have the right to transfer this Agreement and all rights and
obligations hereunder to an Affiliate or to a party that acquires all or
substantially all of its assets provided such party agrees in writing to be
bound by the provision of this Agreement.

 

12.3     Force Majeure:

 

(i)     For the purposes of this JV Agreement, force majeure shall mean, the
occurrence of any event (a) not within the reasonable control of a Party; (b)
which could not have been reasonably avoided by the Party; and (c) which
materially interferes with the ability of a Party to perform its obligations
under this JV Agreement, including without limitation, any natural calamities,
acts of God, war, civil unrest, terrorist events or change in law.

 

14

--------------------------------------------------------------------------------

 

 

(ii)     No Party shall be deemed to be in default under this JV Agreement or be
held liable or responsible for any delay or failure to fulfill any obligation
hereunder, so long as and to the extent to which any delay or failure in the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of the occurrence of a force majeure event.

 

(iii)     The occurrence of a force majeure event shall not excuse such Party
from its obligations but merely suspend the performance of the obligations under
this JV Agreement.

 

(iv)     A Party claiming the benefit of a force majeure event, shall, as soon
as reasonably practicable after the occurrence of any such event, provide
written notice to the other Party of the nature and extent of any such force
majeure event; and use commercially reasonable efforts to resume performance
under this JV Agreement as soon as reasonably practicable.

 

12.4     Modifications and Amendments:

 

This JV Agreement shall not be altered, modified or supplemented except in
writing and signed by all the Parties and the JV Company.

 

12.5     Waivers:

 

(i)     No waiver or amendment to this JV Agreement shall be binding upon the
Parties unless it is made in writing and duly executed by all of them.

 

(ii)     No failure or delay, with or without intent, of any Party to enforce or
exercise at any time any of the provisions of this JV Agreement, or any right in
respect thereto, shall be construed to be a waiver of such provisions or rights
or affect the validity of this JV Agreement.

 

(iii)     No delay or failure by either Party to exercise any of its powers,
rights or remedies under this JV Agreement will operate as a waiver of them, nor
will any single or partial exercise of any such powers, rights or remedies
preclude or prejudice the said Party from exercising the same or any other or
future right it may have under this JV Agreement, irrespective of any previous
action or proceeding taken hereunder.

 

12.6     Severability:

 

If any part, term or provision of this JV Agreement is held to be illegal or
unenforceable, the validity or enforceability of the remainder of this JV
Agreement shall not be affected, if such part, term or provision is severable
from the rest of this JV Agreement, without altering the essence of this JV
Agreement. If such part, term or provision is not so severable, then the Parties
shall renegotiate in good faith in order to agree to the terms of a mutually
satisfactory replacement provision, achieving as nearly as possible the same
commercial effect, to be substituted for the provision so found to be invalid,
illegal or unenforceable.

 

12.7     Entire Agreement:

 

This JV Agreement constitutes the entire agreement and understanding between the
Parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, letters of intent, negotiations, commitments arrangements,
representations, warranties, statements, promises, information and undertakings,
whether oral or written, expressed or implied, with respect to the subject
matter of this JV Agreement.

 

15

--------------------------------------------------------------------------------

 

 

12.8     Governing Law and Dispute Resolution:

 

(i)     This JV Agreement and all disputes or controversies arising out of or in
connection with the interpretation, performance, non-performance, expiry or
termination of this JV Agreement, shall be governed by and construed in
accordance with the laws of the Republic of North Macedonia.

 

(ii)     The Parties agree that any dispute or disagreement in relation to this
JV Agreement shall in the first instance be amicably resolved by mutual
negotiations between the Parties at their respective highest levels of
management. If, despite the aforesaid, the dispute or disagreement remains
unresolved for a period of sixty (60) days, then the Parties shall be at liberty
to seek recourse of the Civil court in Skopje, the Republic of North Macedonia,
and such courts shall have exclusive jurisdiction to decide all such disputes or
disagreements.

 

12.9     Counterparts:

 

This JV Agreement shall be executed in three counterparts, each of which when
executed and delivered, shall be considered an original and which together shall
have the same effect as if each Party had executed and delivered the same
document.

 

12.12     Additional Documents:

 

Each Party hereto shall promptly execute and deliver such additional documents
as are reasonably required by the Parties hereto for the purpose of
implementation of this JV Agreement, provided that such documents shall be
consistent with the provisions hereof.

 

12.13     Headings:

 

The paragraph headings in the JV Agreement are for the convenience of the
Parties hereto and shall not affect the construction of the JV Agreement.

 

12.14     Stamp Duty and Costs:

 

(i)     Any stamp duty payable on this JV Agreement shall be borne equally by
the Parties.

 

(ii)     Each Party shall bear its own costs relating to the negotiation and
execution of this JV Agreement, including the cost of consulting any legal or
financial consultants.

 

12.15     No Agency:

 

This JV Agreement shall not be construed to create agency or partnership or any
fiduciary obligation between the Parties; nor grant any power or authority to
any Party to represent the other Party hereto.

 

16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this JV Agreement the day and year first above
written.

 

 

For INVO Bioscience, Inc. For Ginekalix         By: /s/ Michael Campbell By: /s/
Dimitar Kalcovski Name:     Michael Campbell Name: Dimitar Kalcovski, MD
Title:     COO VP Business Development Title: manager

 

 

 

17